EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Anthony Jones on May 20th, 2022.
The application has been amended as follows: 
cancel claims 42 and 44; and
amend claims 31, 43, 45, 47, 51 and 53 as follow:
31.	A method for a computing system to adapt educational content for delivery to a student, the method comprising:
 aggregating, with the computing system, data for each of a plurality of students to form a combined data set, the combined data set characterizing interactions of the students with an educational system while responding to questions presented by the educational system, the interactions of the students with the educational system including steps taken to resolve the presented questions, the questions associated with an objective within the educational system that was completed by the students,
wherein aggregating the data comprises receiving the data in the form of a plurality of event streams for each student from an event stream recorder associated with a plurality of client devices and combining the multiple event streams into a combined data set stored in an event stream database,
wherein each of the event streams comprises data pertaining to aspects of a particular student’s interactions with the system including student-generated events and system-generated events, and
wherein the student-generated events are selected from the group consisting of mouse clicks, pen clicks, pointing-device motion, and keystrokes, via one or more computer-implemented input devices;
automatically fitting, with the computing system, the combined data set with one or more mathematical models using fuzzy clustering to generate multiple clusters of students having similar skills, each cluster identified by a grouping of students having similar accuracy in responses to the questions and similar interactions with the educational system via the one or more computer-implemented input devices while responding to the questions, 
	
wherein the one or more mathematical models include a predictive model that is trained, using a training data set, to predict an expected response trait;
receiving, with the computing system, responses to at least some of the questions from a new student that is working towards the objective within the educational system and continuously monitoring, with the computing system, interactions of the new student with the educational system while responding to the at least some of the questions, the monitored interactions of the new student including at least one of mouse clicks, pen clicks, pointing device motion, or keystrokes, via one or more computer-implemented input devices;
associating, with the computing system, the new student with one of the multiple clusters of students using fuzzy clustering based on the received responses and the interactions of the new student via the one or more computer-implemented input devices while responding to the questions; and
continuously adapting and presenting, with the computing system, questions to the new student based in part on the cluster of students with which the new student is associated to provide a customized learning experience for the new student,
wherein continuously adapting and presenting the questions to the new student is further based on a student profile for the new student that is continuously updated based on the continuous monitoring of the new student, the student profile including calculated information characterizing a learning style of the new student.
43.	The method of claim 31[[42]], wherein each of the event streams further comprises
45. 	The method of claim 31[[43]], wherein the system-generated events comprise a history of every screen, problem, image, audio, and video element the educational system generated for at least some of the plurality of students. 
47.	The method of claim 31[[42]], wherein each of the event streams further include[[s]] 
51.	The method of claim 31, wherein the predictive model is trained using a set of coefficients to iteratively compare an output of the predictive model to a training dataset and adjust the predictive model based on a coefficient of the set of coefficients having a highest correlation to the training dataset, the method further comprising: 
predicting, using the predictive model, the expected response trait when adapting the questions for the new student based on the cluster of students with which the new student is associated.
53.	One or more computing systems for adapting educational content for delivery to a student, the one or more computing systems comprising:
one or more non-transitory computer-readable storage mediums storing computer-executable instructions for controlling the one or more computing systems to: 
aggregate data for each of a plurality of students to form a combined data set, the combined data set characterizing interactions of the students with an educational system while responding to questions presented by the educational system, the interactions of the students with the educational system including steps taken to resolve the presented questions, the questions associated with an objective within the educational system that was completed by the students,
wherein aggregating the data comprises receiving the data in the form of a plurality of event streams for each student from an event stream recorder associated with a plurality of client devices and combining the multiple event streams into a combined data set stored in an event stream database,
wherein each of the event streams comprises data pertaining to aspects of a particular student’s interactions with the system including student-generated events and system-generated events, and
wherein the student-generated events are selected from the group consisting of mouse clicks, pen clicks, pointing-device motion, and keystrokes, via one or more computer-implemented input devices;
automatically fit the combined data set with one or more mathematical models using fuzzy clustering to generate multiple clusters of students having similar skills, each cluster identified by a grouping of students having similar accuracy in responses to the questions and similar interactions with the educational system via the one or more computer-implemented input devices while responding to the questions, 

wherein the one or more mathematical models include a predictive model that is trained, using a training dataset, to predict an expected response trait;
receive responses to at least some of the questions from a new student that is working towards the objective within the educational system and continuously monitor interactions of the new student with the educational system while responding to the at least some of the questions, the continuously monitored interactions of the new student including at least one of mouse clicks, pen clicks, pointing device motion, or keystrokes, via one or more computer-implemented input devices;
associate the new student with one of the multiple clusters of students using fuzzy clustering based on the received responses and the interactions of the new student via the one or more computer-implemented input devices while responding to the questions; and
continuously adapt and present questions to the new student based in part on the cluster of students with which the new student is associated to provide a customized learning experience for the new student,
wherein continuously adapting and presenting the questions to the new student is further based on a student profile for the new student that is continuously updated based on the continuous monitoring of the new student, the student profile including calculated information characterizing a learning style of the new student; and
one or more processors for executing the computer-executable instructions stored in the one or more computer-readable storage mediums.

The following is an examiner’s statement of reasons for allowance: 
Claims 31-41, 43 and 45-62, as amended above, are allowed.  The claims overcome all previous pending objections and rejections.  Therefore, the application is in condition for allowance.  

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES B HULL whose telephone number is (571)272-0996.  The examiner can normally be reached on MONDAY-FRIDAY, 9AM-5PM (MST)  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES B HULL/Primary Examiner, Art Unit 3715